     Case 1:20-cv-00881-PLM-PJG ECF No. 3 filed 09/08/20 PageID.20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

BILLY LEE RHOADS,

        Plaintiff,

v.                                                   Case No. 20-12307

MECOSTA COUNTY JAIL,

        Defendant,
                                                 /

     OPINION AND ORDER TRANSFERRING THIS CASE TO THE UNITED STATES
           DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

        Plaintiff Billy Lee Rhoads, presently confined at Defendant Mecosta County Jail

in Big Rapids, Michigan, filed a civil rights complaint in this district pursuant to 42 U.S.C.

§ 1983. In his complaint, Plaintiff claims that Defendant violated several of his

constitutional rights while he was incarcerated. For the reasons stated below, the court

will transfer this matter to the United States District Court for the Western District of

Michigan for further proceedings.

                                      I. DISCUSSION

        In the present case, all of the alleged constitutional violations took place while

Plaintiff was incarcerated at Defendant Mecosta County Jail, which is located in the

Western District of Michigan. Plaintiff is still incarcerated at Mecosta.

        The proper venue is in the judicial district where either all the defendants reside

or where the claim arose. Al-Muhaymin v. Jones, 895 F.2d 1147, 1148 (6th Cir. 1990);

28 U.S.C. § 1391(b). “For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where
  Case 1:20-cv-00881-PLM-PJG ECF No. 3 filed 09/08/20 PageID.21 Page 2 of 3




the action might have been brought.” 28 U.S.C. § 1404(a); see United States v. P.J.

Dick, Inc., 79 F. Supp. 2d 803, 805-06 (E.D. Mich. 2000) (Gadola, J.). Venue of a

lawsuit may be transferred sua sponte for the convenience of parties or witnesses. See

Schultz v. Ary, 175 F. Supp. 2d 959, 964 (W.D. Mich. 2001).

       The factors that guide a district court’s discretion in deciding whether to transfer a

case include:

       (1) the convenience of the witnesses; (2) the location of relevant
       documents and the relative ease of access to sources of proof; (3) the
       convenience of the parties; (4) the locus of the operative facts; (5) the
       availability of process to compel the attendance of unwilling witnesses; (6)
       the relative means of the parties; (7) the forum’s familiarity with governing
       law; (8) the weight accorded the plaintiff’s choice of forum; and (9) trial
       efficiency and interests of justice, based upon the totality of the
       circumstances.

Overland, Inc. v. Taylor, 79 F. Supp. 2d 809, 811 (E.D. Mich. 2000) (Gadola, J.).

       The court concludes that both for the convenience of the parties and witnesses,

as well as in the interests of justice, the present matter must be transferred to the

Western District of Michigan. The primary factor in making the determination to transfer

venue is that all of the “operative facts” in this case took place at the Mecosta County

Jail. See Pierce v. Coughlin, 806 F. Supp. 426, 428 (S.D.N.Y. 1992). In cases in which

a plaintiff’s claims may require testimony or files that can be most easily obtained at or

near the plaintiff’s place of incarceration, “the district in which the institution is located

will ordinarily be the more convenient forum.” See Joyner v. District of Columbia, 267 F.

Supp. 2d 15, 20-21 (D.D.C. 2003) (quoting Starnes v. McGuire, 512 F. 2d 918, 931

(D.C. Cir.1974)). The witnesses and files necessary to prosecute these claims are

located in the Western District of Michigan and the burden of transporting Plaintiff to this




                                                2
  Case 1:20-cv-00881-PLM-PJG ECF No. 3 filed 09/08/20 PageID.22 Page 3 of 3




judicial district would be significant. For these reasons, transfer of this action to the

Western District of Michigan would be proper. 28 U.S.C. § 1404(a).

        Plaintiff has failed to allege that any of the acts, events, or omissions which form

the basis of his lawsuit took place in this district. See Miles v. WTMX Radio, 15 F. App’x

213, 215 (6th Cir. 2001). The United States District Court for the Western District of

Michigan is the proper venue, and the court will transfer this action for further

proceedings.

                                           II. CONCLUSION

        IT IS ORDERED that this case is TRANSFERRED to the to the United States

District Court for the Western District of Michigan.

                                                          s/Robert H. Cleland                           /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: September 8, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 8, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                                /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12307.RHOADS.OpinionTransferingCasetoWDMich.DHB.RMK.docx




                                                     3
